127 S.E.2d 281 (1962)
257 N.C. 683
Wilburn Marlln BURKE
v.
CAROLINA & NORTHWESTERN RAILWAY COMPANY.
No. 162.
Supreme Court of North Carolina.
September 26, 1962.
Frank Battley Rankin, Mount Holly, for plaintiff, appellant.
W. T. Joyner, Raleigh, Geo. B. Mason, Mullen, Holland & Cooke, by James Mullen, Gastonia, for defendant, appellee.
PER CURIAM.
Justice SHARP, having presided in the court below, did not participate in the decision here. The other Justices, being equally divided, as to the propriety of the nonsuit, the judgment of the superior court is affirmed without the decision becoming a precedent.
Affirmed.